UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6125


KEITH MILLER,

                    Petitioner - Appellant,

             v.

SHERIFF AL CANNON,

                    Respondent - Appellee,

             and

CHIEF BEATTY; SCARLET WILSON; PRELIMINARY HEARING COURT
TRANSCRIPT RECORDS; JUDGE GOSNELL; ATTY PATRICIA KENNEDY,

                    Respondents.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Timothy M. Cain, District Judge. (2:17-cv-02752-TMC)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Miller, a South Carolina pretrial detainee, seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and dismissing Miller’s

28 U.S.C. § 2241 (2012) petition without prejudice. * The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied and advised Miller that failure to file timely specific

objections to this recommendation would waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Miller has

waived appellate review by failing to file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       *
        The district court improperly characterized Miller’s pleading as a 28 U.S.C. § 2254
(2012) petition. Petitions by state pretrial detainees like Miller are properly construed as
28 U.S.C. § 2241 (2012) petitions. In re Wright, 826 F.3d 774, 782 (4th Cir. 2016).

                                             2